 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Saticoy Bay LLC
 7 Series 9338 Wilderness Glen Avenue
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
      WILMINGTON SAVINGS FUND SOCIETY,                   CASE NO.: 2:17-cv-001775-JCM-BNW
11    FSB, AS TRUSTEE FOR STANWICH
      MORTGAGE LOAN TRUST A,
12
            Plaintiff,                                   STIPULATION AND ORDER TO EXTEND
13                                                       DEADLINE FOR SATICOY BAY LLC
      vs.                                                SERIES 9338 WILDERNESS GLEN
14                                                       AVENUE’S REPLY IN SUPPORT OF
      SATICOY BAY LLC SERIES 9338                        MOTION FOR RECONSIDERATION
15    WILDERNESS GLEN AVENUE;
      YELLOWSTONE HOMEOWNERS                             (First Request)
16    ASSOCIATION,

17          Defendants.
      ______________________________________
18    SATICOY BAY LLC SERIES 9338
      WILDERNESS GLEN AVENUE;
19    YELLOWSTONE HOMEOWNERS
      ASSOCIATION,
20
            Counterclaimant,
21
      vs.
22
      WILMINGTON SAVINGS FUND SOCIETY,
23    FSB, AS TRUSTEE FOR STANWICH
      MORTGAGE LOAN TRUST A,
24
             Counterdefendant.
25
            IT IS HEREBY STIPULATED AND AGREED by and between defendant Saticoy Bay LLC Series
26
     9336 Wilderness Glen Avenue, by and through its attorney, Adam R. Trippiedi, Esq. (“Saticoy Bay”);
27
28                                                   1
 1 plaintiff Wilmington Savings Fund Society, FSB, as Trustee for Stanwich Mortgage Loan Trust A
 2 (“Wilmington”), by and through its attorney, Aaron D. Lancaster, Esq.; and defendant Yellowstone
 3 Homeowners Association, by and through its attorney, Ashlie L. Surur, Esq., as follows:
 4          1. On March 2, 2020, Saticoy Bay filed a Motion for Reconsideration of this Court’s Order Granting
 5 Motion for Reconsideration (ECF 70) [ECF No. 78] (“the Motion”).
 6          2. On March 25, 2020, Wilmington filed an Opposition to the Motion [ECF No. 70] (“the
 7 Opposition”).
 8          3. Saticoy Bay’s Reply in Support of the Motion is due April 1, 2020.
 9          4. Saticoy Bay’s counsel is requesting an additional twelve (12) days to file its Reply, and thus
10 requests up to April 13, 2020, to file its Reply.
11          5. This extension is requested to allow counsel for Saticoy Bay additional time to review and respond
12 to the points and authorities cited to in Wilmington’s Opposition.
13          6. This is Saticoy Bay’s first request for an extension and this request is made in good faith and not
14 for purposes of delay.
15          DATED this 1st day of April, 2020.
16 LAW OFFICES OF                                             WRIGHT, FINLAY & ZAK, LLP
   MICHAEL F. BOHN, ESQ. LTD.
17
18 By: /s/ Adam R. Trippiedi, Esq.                            By: /s/ Aaron D. Lancaster, Esq.
       Michael F. Bohn, Esq.                                     Aaron D. Lancaster, Esq.
19     Adam R. Trippiedi, Esq.                                   7785 W. Sahara Ave, Suite 200
       2260 Corporate Circle, Suite 480                          Las Vegas, Nevada 89117
20     Henderson, Nevada 89074                                   Attorney for plaintiff
       Attorney for defendant Saticoy Bay
21
22 HALL, JAFFE & CLAYTON, LLP
23
   By: /s/ Ashlie L. Surur, Esq.
24    Ashlie L. Surur, Esq.
      7425 Peak Dr
25    Las Vegas, Nevada 89128
      Attorney for defendant Yellowstone
26    Homeowners Association
27
28                                                        2
 1                                                 ORDER
 2         IT IS HEREBY ORDERED as follows:
 3         1. Saticoy Bay reply in support of its Motion for Reconsideration of this Court’s Order Granting
 4 Motion for Reconsideration (ECF 70) [ECF No. 78] shall be due on or before April 13, 2020.
 5         IT IS SO ORDERED this 2nd          day of April, 2020.
 6
 7                                             UNITED STATES DISTRICT JUDGE
                                               2:17-cv-001775-JCM-BNW
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     3
